DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1, 2, 4-9, 14, 15, 17-22, and 27 are presented for examination.

                                                                       
                              Information Disclosure Statement
3.	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		           Specification
4.	The specification is accepted. 
	
			              Drawings
5.	The formal drawings are accepted. 

          Election / Restriction
6.	Restriction to one of the following invention is required under 35 U.S.C. 121
Group I:	
Claims 1-9, 14-22, and 27, drawn to “An apparatus, comprising: 
at least one processor; and at least one memory including computer program code, the at 

configured to cause the apparatus to at least perform generating a code block including 
information bits and parity bits, the parity bits being generated by performing a cyclic 
redundancy check on the information bits; determining a number of parity bits used in 
generating the code block based on an applied linear error correcting code base graph or 
based on the number of the information bits; selecting the applied linear error correcting 
code base graph out of a first linear error correcting code base graph and a second linear 
error correcting code base graph, wherein the number of parity bits used in generating the 
code block is smaller for the second linear error correcting code base graph than for the 
first linear error correcting code base graph; and encoding the code block by using 
the applied linear error correcting code base graph (as in claim 1)” classified in H03M 13/1102. 
Group II: 	
Claim 11, drawn to “An apparatus, comprising- at least one processor and at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to at least perform -5-providing a modulation and coding scheme table including information on modulation and coding schemes, wherein the table specifies information on modulation and coding schemes which comprises a nested structure, in which different modulation and coding schemes are referred to by respective indices, wherein the indices are constructed by a number of bits, and the indices indicating modulation and coding schemes relating to a second linear error correcting code base graph are indicated by a number of bits which is smaller than the number of bits of indices indicating modulation and coding schemes relating to a first linear error correcting code base graph” classified in H04L 1/0057.

Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination. 
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination Group I has separate utility such as “information bits and parity bits, the parity bits being generated by performing a cyclic redundancy check on the information bits; determining a number of parity bits used in generating the code block based on an applied linear error correcting code base graph or based on the number of the information bits; selecting the applied linear error correcting code base graph out of a first linear error correcting code base graph and a second linear error correcting code base graph, wherein the number of parity bits used in generating the code block is smaller for the second linear error correcting code base graph than for the first linear error correcting code base graph; and encoding the code block by using the applied linear error correcting code base graph” 
In the instant case, subcombination Group II has separate utility such as “a modulation and coding scheme table including information on modulation and coding schemes, wherein the table specifies information on modulation and coding schemes which comprises a nested structure, in which different modulation and coding schemes are referred to by respective indices, wherein the indices are constructed by a number of bits, and the indices indicating modulation and coding schemes relating to a second linear error correcting code base graph are indicated by a number of bits which is smaller than the number of bits of indices indicating modulation and coding schemes relating to a first linear error correcting code base graph”.

Because these inventions are distinct for the reason given above and the reasons given above and search required for Group II is not for Group I, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reason given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because or their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.	
During a telephone conversation with Mr. Douglas H. Goldhush on 03/09/21 provisional election was made without traverse to prosecute the invention of Group I, claims 1-9, 14-22, and 27 and to cancel Group II claim 11. Claim 11 is cancelled via examiner’s amendment. 

                                        EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Douglas H. Goldhush on 03/09/21.
The application has been amended as follows:
	PLEASE AMEND THE CLAIMS AS FOLLOWS:

	 
1.  (Currently Amended)  An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to at least perform
generating a code block including information bits and parity bits, the parity bits being generated by performing a cyclic redundancy check on the information bits;
determining a number of parity bits used in generating the code block based on an applied linear error correcting code base graph or based on the number of the information bits;
selecting the applied linear error correcting code base graph out of a first linear error correcting code base graph and a second linear error correcting code base graph, wherein the number of parity bits used in generating the code block is smaller for the second linear error correcting code base graph than for the first linear error correcting code base graph; and
encoding the code block by using the applied linear error correcting code base graph.

3. (Cancelled)

4. (Currently Amended) The apparatus according to claim 1, wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform: 
selecting the applied linear error correcting code base graph out of the first linear error correcting code base graph and the second linear error correcting code base graph based on the number of information bits.  

5. (Currently Amended) The apparatus according to claim 1, wherein the information bits are included in a transport block and no segmentation of the transport block size is applied when the second linear error correcting code base graph is used.  

6. (Currently Amended) The apparatus according to claim 1, wherein the information bits are included in a transport block, and wherein the at least one processor, with the at least one memory and the computer program code, is configured to cause the apparatus to further perform 
segmentation of the transport block into at least two code blocks when the second linear error correcting code base graph is used, 


11.  (Cancelled)  

14.  (Currently Amended)  A method, comprising:
generating a code block including information bits and parity bits, the parity bits being generated by performing a cyclic redundancy check on the information bits;[[,]] 
determining a number of parity bits used in generating the code block based on an applied linear error correcting code base graph or based on the number of the information bits; 
selecting the applied linear error correcting code base graph out of a first linear error correcting code base graph and a second linear error correcting code base graph, wherein the number of parity bits used in generating the code block is smaller for the second linear error correcting code base graph than for the first linear error correcting code base graph; and
encoding the code block by using the applied linear error correcting code base graph.

16.  (Cancelled)  

17. (Currently Amended) The method according to claim 14, further comprising 


18. (Currently Amended) The method according to claim 14, wherein the information bits are included in a transport block and no segmentation of the transport block size is applied when the second linear error correcting code base graph is used.  

19. (Currently Amended) The method according to claim 14, wherein the information bits are included in a transport block, and wherein the method further comprises: 
performing segmentation of the transport block into at least two code blocks when the second linear error correcting code base graph is used, 
wherein same number of parity bits is used for each code block as in case no segmentation is applied.

                                        Allowable Subject Matter 
	Claims 1, 2, 4-9, 14, 15, 17-22, and 27 are allowed. The following is an Examiner's statement of reasons for allowance: 				 
             Independent claim 1 of the present application teaches, for example, “An apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to at least perform generating a code block including information bits and parity bits, the parity bits being generated by performing a cyclic 
The prior arts of record including the IDS filed by the applicant taken singly or incombination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “information bits and parity bits, the parity bits being generated by performing a cyclic redundancy check on the information bits; determining a number of parity bits used in generating the code block based on an applied linear error correcting code base graph or based on the number of the information bits; selecting the applied linear error correcting code base graph out of a first linear error correcting code base graph and a second linear error correcting code base graph, wherein the number of parity bits used in generating the code block is smaller for the second linear error correcting code base graph than for the first linear error correcting code base graph; and encoding the code block by using the applied linear error correcting code base graph”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 14 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112